On Petition for Rehearing
Mrs. Pearly E. Goodwin has filed a petition to rehear. Pointing out that we held that she took a life estate in the land, she contends that she should be decreed possession of the same. .. .
*640In onr opinion we pointed ont that the consideration for the deed reserving to her a life estate was the family arrangement under which defendants borrowed $3,750 and expended it on the land, enhancing the value of the life estate, and were repaying this loan together with taxes and insurance. We also expressed the view that it would be unjust and inequitable to permit her to repudiate this arrangement and to take possession of the land thus enhanced, without offering to do equity — making’ just compensation for the benefits received; and we held that she should be denied relief under the maxim that he who seeks equity must do equity.
The petition points out no new matter of law or fact overlooked, cites no new decisive authority, and advances no new argument. The petition is therefore denied at petitioner’s cost.
Howell and Hickerson, JJ., concur.